                  UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
SECURITIES AND EXCHANGE            )
COMMISSION,                        )
                                   )
                     Plaintiff,    )
                                   )           Civil Action
          v.                       )         No. 15-12857-PBS
                                   )
DFRF ENTERPRISES LLC,              )
DFRF ENTERPRISES, LLC,             )
DANIEL FERNANDES ROJO FILHO,       )
WANDERLEY M. DALMAN,               )
GASPAR C. JESUS,                   )
EDUARDO N. DA SILVA,               )
HERIBERTO C. PEREZ VALDES,         )
JEFFREY A. FELDMAN, and            )
ROMILDO DA CUNHA,                  )
                                   )
                     Defendants.   )
___________________________________)


                               ORDER

                          October 22, 2019

Saris, C.J.

    This is an enforcement action brought by the Securities and

Exchange Commission (“SEC”) in connection with a multimillion-

dollar pyramid scheme involving a fake gold mining company, DFRF

Enterprises. The SEC now moves for default judgments against

Defendants Daniel Fernandes Rojo Filho (“Filho”), Romildo Da

Cunha (“Da Cunha”), Wanderley Dalman (“Dalman”), Gaspar Jesus

(“Jesus”), and Eduardo Da Silva (“Da Silva”). The Court has

already entered default judgments against Defendants DFRF

                                 1
Enterprises LLC, DFRF Enterprises, LLC, and Heriberto Perez

Valdes. For the following reasons, the Court ALLOWS the SEC’s

motion for default judgments against Defendants Filho, Da Cunha,

Dalman, Jesus, and Da Silva (Dkt. No. 242).

    This case was stayed from October 2015 to November 2018

while a parallel criminal prosecution of Filho was pending.

Prior to the stay, Filho and Da Cunha answered the complaint and

Dalman, Jesus, and Da Silva filed motions to dismiss. In

November 2018, the criminal case against Filho was dismissed and

the Court lifted the stay in this case. Since then, Filho has

not appeared in this case and the SEC has been unable to locate

him. Da Cunha has informed the SEC through counsel that he has

returned to his native Brazil and that he no longer has the

means or intention to contest the SEC’s claims against him. And

Dalman, Jesus, and Da Silva renewed their motions to dismiss the

complaint. However, on July 31, 2019, the Court denied the

motions to dismiss and, shortly thereafter, counsel for Dalman,

Jesus, and Da Silva withdrew from the case because their clients

were no longer paying for their representation. Following the

denial of their motions to dismiss, Dalman, Jesus, and Da Silva

failed to timely answer the complaint. On September 16, 2019, at

the SEC’s request, the clerk of court entered notices of default

as to Filho, Da Cunha, Dalman, Jesus, and Da Silva. The SEC then

moved for default judgments against them.

                                2
    According to the complaint, Defendants operated a pyramid

scheme from at least June 2014 through June 2015. They sold

membership interests in DFRF Enterprises to investors located

primarily in Massachusetts and Florida. Defendants told

investors that the company owned more than 50 gold mines and

gold reserves, and it produced 12 to 16 metric tons of gold per

month with a gross profit of 100%. Defendants also told

investors that DFRF Enterprises had a credit line with a private

Swiss bank, that it donated 25% of its profits to charity, that

it would pay out a 15% monthly return, that it was registered

with the SEC and its stock was about to become publicly traded,

and that investors’ principal was fully guaranteed by a top-

rated insurance company. These statements were all false.

Nevertheless, DFRF Enterprises raised more than $15 million from

more than 1,400 investors worldwide, paying only $1.6 million

back to investors. Based on these allegations, as well as others

detailed in the complaint, the SEC charges Filho, Da Cunha,

Dalman, Jesus, and Da Silva with violations of (1) Section 10(b)

of the Securities Exchange Act of 1934 and Rule 10b-5

thereunder, (2) Section 17(a) of the Securities Act of 1933

(“Securities Act”), and (3) Sections 5(a) and 5(c) of the

Securities Act.

    On a motion for a default judgment, the Court must “examine

a plaintiff's complaint, taking all well-pleaded factual

                                3
allegations as true, to determine whether it alleges a cause of

action.” Ramos–Falcon v. Autoridad de Energia Electrica, 301

F.3d 1, 2 (1st Cir. 2002). Here, the Court has already

determined that the complaint states a claim for relief on all

three counts against Dalman, Jesus, and Da Silva. See Dkt. No.

224. For largely the same reasons, the Court concludes that the

complaint also states a claim for relief on all three counts

against Filho (who was the mastermind of the scheme) and Da

Cunha (who made false and misleading statements in investor

meetings and in online videos). Thus, the Court finds that the

SEC is entitled to a default judgment against Defendants Filho,

Da Cunha, Dalman, Jesus, and Da Silva. See Fed. R. Civ. P. 55.

    The SEC seeks three forms of relief against each Defendant:

(1) a permanent injunction against future violations of the

securities laws, (2) disgorgement of profits including

prejudgment interest, and (3) a civil penalty. The Court finds

that all three types of relief are appropriate here. See SEC v.

Esposito, 260 F. Supp. 3d 79, 92-94 (D. Mass. 2017). The SEC

seeks disgorgement, including prejudgment interest, of the

following amounts: Filho, $10,269,817; Da Cunha, $170,765;

Dalman, $98,064; Jesus, $104,504; and Da Silva, $266,006. The

Court orders that Defendants disgorge these amounts. In terms of

civil penalties, the Court finds that, considering the scope of

the alleged fraud and the Defendants’ respective roles and

                                4
culpability, Filho shall pay a penalty of $1,000,000 and Da

Cunha, Dalman, Jesus, and Da Silva shall each pay a penalty of

$160,000. See 15 U.S.C. § 78u(d)(3)(B) (capping “third tier”

penalties at the greater of a statutory amount or the

defendant’s “gross pecuniary gain”); 17 C.F.R. § 201.1001 tbl.I

(setting maximum statutory penalty for individuals at $160,000

per violation).

    Lastly, given the delay in the case and the availability of

frozen assets to compensate the victims, the Court finds that it

is in the interest of justice not to delay entry of judgment

until the claims against the sole remaining defendant in this

case are resolved. Accordingly, the Court ALLOWS the SEC’s

motion for default judgments against Defendants Filho, Da Cunha,

Dalman, Jesus, and Da Silva (Dkt. No. 242). The Court separately

will enter orders of judgment against each of the Defendants.

SO ORDERED.

                              /s/ PATTI B. SARIS
                              Hon. Patti B. Saris
                              Chief United States District Judge




                                5
